conclude that the district court did not err in denying appellant's motion.
Accordingly, we
            ORDER the judgment of the district court AFFIRMED. 2




                                   Hardesty



                                   Parraguirre




cc: Hon. Stefany Miley, District Judge
     Richard Allen Capri
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




      2We   conclude that the district court did not err in denying
appellant's motion for psychological evaluation and motion for
transportation for surgery.

     In addition, we have reviewed all documents that appellant has
submitted in proper person to the clerk of this court in this matter, and we
conclude that no relief based upon those submissions is warranted. To the
extent that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                     2